UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2006


BRANDY BENTLEY,

                    Plaintiff - Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                    Defendant - Appellee.


Appeal from the United States District Court for the District of South Carolina, at
Charleston. R. Bryan Harwell, Chief District Judge. (2:17-cv-00948-RBH-MGB)


Submitted: September 4, 2019                                Decided: September 10, 2019


Before MOTZ, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hannah Rogers Metcalfe, METCALFE & ATKINSON, LLC, Greenville, South Carolina;
Timothy A. Clardy, MCCRAVY NEWLON AND STURKIE LAW FIRM, Greenwood,
South Carolina, for Appellant. Eric P. Kressman, Regional Chief Counsel, Taryn Jasner,
Supervisory Attorney, Melissa K. Curry, Special Assistant United States Attorney,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Sherri A. Lydon,
United States Attorney, Barbara M. Bowens, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandy Bentley appeals the district court’s text order denying her Fed. R. Civ. P.

60(a) motion to amend or clarify the court’s prior order granting the parties’ joint motion

to remand her case to the Social Security Administration. We have reviewed the record

and find the court did not abuse its discretion in denying Bentley’s Rule 60(a) motion. See

Sartin v. McNair Law Firm PA, 756 F.3d 259, 265 (4th Cir. 2014) (providing standard of

review). Accordingly, we affirm the district court’s text order. See Bentley v. Comm’r of

Soc. Sec. Admin., No. 2:17-cv-00948-RBH-MGB (D.S.C. July 19, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2